EXAMINER’S AMENDMENT
The Applicant’s amendment dated 1/6/2022 has been entered and fully considered. Claims 11 and 13-16 has been amended by the Applicant. Claim 12 has been cancelled and new claims 17-18 are added by the Applicant. Claims 16 and 18 have been amended by the Examiner using Examiner’s Amendment (see below). Withdrawn claims 1-10 are cancelled by the Examiner.
Claims 11 and 13-18 are allowed.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10 directed to Invention I non-elected without traverse.  Accordingly, claims 1-10 have been cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shane Jensen on 2/8/2022.
Claim 16, line 5: “a graphic decoration” has been replaced with “the graphic decoration”.
Claim 18, line 5: “a graphic decoration” has been replaced with “the graphic decoration”.
Claims 1-10 have been cancelled.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment to the claims overcame the objections and 35 USC 112(b) rejections previously set forth in the non-final office action of 9/8/2021.
The closest prior arts to independent claim 11 were VALLI (WO-2005068146-A2), hereinafter VALLI, in view of REMONDINI (EP-1787779-A2), hereinafter REMONDINI.
Regarding independent claim 11, the combination above discloses a ceramic article manufacturing method that comprise the recited compacting step, conveying step, and feeding step. The combination above also discloses a controller and the recited feeding assembly that comprises of two feeders each with their own powder material that are configured to be opened and closed through their respective output mouth using an operating device.
The combination above, however, fails to disclose that that these output mouths can be selectively opened and closed via a succession of passage areas that are arranged in the longitudinal extension of the mouths. The combination above, also, fails to disclose a detection device that detects how far the conveyor assembly transports the powder material along a feeding path and that the controller controls the distribution of the first and second powder materials based on the data collected by the detection device and a reference distribution of the powder materials.
Claims 13-18 depend on claim 11 and as such they are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748